Citation Nr: 0431008	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased disability rating for a left 
knee disability, currently rated with a combined evaluation 
of 40 percent disabling; 30 percent for left knee disability 
and 10 percent for degenerative joint disease, left knee.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
He also served in the National Guard from August 1984 to 
March 1994.

The matters of entitlement to an increased disability rating 
for a left knee disability, currently rated with a combined 
evaluation of 40 percent disabling; 30 percent for left knee 
disability and 10 percent for degenerative joint disease, 
left knee and of entitlement to service connection for a 
right knee disability and low back disability come before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1997 rating decision of  the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Oakland, California.

The matter of entitlement to service connection for a right 
ankle disability comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran's service-connected left knee disability does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

3.  Range of motion in the veteran's left knee is 4 degrees 
to 110 degrees.  The veteran's left knee condition has mild 
effusion, diffused tenderness to palpation, positive anterior 
drawer signs and laxity both to varus and valgus stress.

4.  There is no evidence of a treatment for a right ankle 
disorder in the service medical records.  There is no 
competent evidence of record of a nexus between the veteran's 
current right ankle disorder and his service-connected left 
knee disability or his period of active service.  

5.  There is no competent evidence of record of a nexus 
between the veteran's current low back disorder and his 
service-connected left knee disability or his period of 
active service.  

6.  There is no evidence of a treatment for a right knee 
disorder in the service medical records.  There is no 
competent evidence of record of a nexus between the veteran's 
current right knee disorder and his service-connected left 
knee disability or his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of a combined 40 
percent evaluation for left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 
5033, 5055, 5256, 5257, 5260, 5261 (2004); VAOPGCPREC 9-98 
(1998), 63 Fed. Reg. 56703 (1998); VAOPGCPREC 23-97 (1997), 
62 Fed. Reg. 63604 (1997)..

2.  The evidence does not warrant referral for consideration 
of an extra-schedular rating for the veteran's service-
connected left knee disability.  38 C.F.R.                    
§ 3.321(b)(1) (2003).

3.  A right ankle disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003).

4.  A low back disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).

5.  A right knee disability was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been provided with a copy of the appealed 
August 1997 and May 1998 rating decisions, a June 1998, 
notice thereof July 1998, statement of the case (SOC), and 
supplemental statements of the case (SSOC) dated in April 
1999, March 2001, April 2003 and July 2003 that discussed the 
pertinent evidence, and the laws and regulations related to 
the claims on appeal.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on her claims.  

In addition, in a September 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims of 
service connection, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
he could do to help with his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in September 
2002 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in February 1997.  
Thereafter, the RO issued a rating decisions in August 1997 
and May 1998.  In September 2002, the RO provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate his claim on appeal, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit pertinent evidence pertaining 
to his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in September 2002 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was mailed to the appellant in April 2003.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).



Analysis

I.  Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran claims that he is entitled to an increased 
disability rating for his left knee disability.  The veteran 
has been granted a combined evaluation of 40 percent 
disabling; 30 percent for left knee disability and 10 percent 
for degenerative joint disease, left knee.

Under Diagnostic Code 5257, 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, are not applicable, and consideration of 
pain does not warrant a separate compensable evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, because 
Diagnostic Code 5257 provides for evaluation of instability 
of the knee without reference to limitation of motion, it 
does not encompass arthritis.  Disability from injuries to 
the muscles, nerves, and joints of an extremity may overlap 
to a great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  38 C.F.R. § 
4.14 (2004).  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  In an August 1998 precedent opinion, 
the Acting General Counsel of the VA clarified that if a 
musculoskeletal disability is rated under a specific 
Diagnostic Code that does not list limitation of motion as 
part of the rating criteria, and another Diagnostic Code 
based on limitation of motion may be applicable, the latter 
Diagnostic Code must be considered in light of sections 4.40, 
4.45, and 4.59.  VAOPGPREC 9-98 (1998).  Here, in accordance 
with VAOPGPREC 9-98, the RO has provided a separate 10 
percent evaluation for the veteran's left knee arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).

Diagnostic Code 5010 addresses arthritis and limitation of 
motion but does not refer to instability.  Therefore, since 
the plain terms of Diagnostic Code 5257 and 5010 address 
either different disabilities or different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Diagnostic Codes 5257 and 5010, if the criteria for each 
code are met, is not pyramiding.  VAOPGCPREC 23-97 (1997).  
When radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Codes 
5257 or 5259 is also entitled either to a separate 
compensable evaluation under Diagnostic Code 5260 or 5261, if 
the arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  VAOPGCPREC 9-98 
(1998).
 
Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004).  Limitation of extension 
of the leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2004).

As to the veteran's limitation of motion the Board notes that 
in a March 2003 orthopedic consultation the veteran's left 
knee was assessed with mild effusion; diffused tenderness to 
palpation; and positive anterior drawer signs.  Additionally 
the veteran had laxity both to varus and valgus stress and 
his range of motion was approximately 5 degrees to 110 
degrees.  Due to the aforementioned range of motion, the 
Board notes that the veteran is not entitled to a rating in 
excess of 10 percent under either Diagnostic Code 5260 for 
limitation of flexion or Diagnostic Code 5261 for limitation 
of extension.  

Finally, the Board notes that the veteran is currently in 
receipt of the maximum schedular evaluation under Diagnostic 
Code 5257 for severe instability.  Thus, the only applicable 
basis for an increased schedular rating for the left knee is 
under the provisions of 38 C.F.R. § 3.321(b)(1), for 
assignment of extra-schedular evaluation.

Under 38 C.F.R. § 3.321(b)(1), the notice to the veteran of 
evidence needed to substantiate the claim must advise him 
that such evidence would consist of evidence that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  The Board finds no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with employment associated with the ankle 
disability, to warrant for referral to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule. VAOPGCPREC 6-96.

As for other Diagnostic Codes, the Board notes that nonunion 
of the tibia or fibula have not been shown.  Diagnostic Code 
5262.  As such, the Board can find no Diagnostic Code under 
which to grant a rating in excess of the currently assigned  
combined 40 percent.

II.  Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition, when all of the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  When service connection 
has been established for the secondary disability, it shall 
be considered a part of the original service-connected 
disability.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

1. Right Ankle 

Taking into account all of the evidence of record, the Board 
finds that service connection is not warranted for a right 
ankle disorder, as being directly related to service or as 
secondary to the service-connected left knee disability.  The 
veteran's service medical records are completely negative for 
treatment for or complaints of a right ankle disorder.  Post-
service medical records do not reveal complaints of pain in 
the right ankle until May 1996.  June 1996 radiographic 
reports revealed probable very early post-traumatic 
degenerative joint disease of the right ankle.  

The veteran was accordingly scheduled for a May 1997 VA 
examination.  Upon examination, swelling of the right ankle 
was found as compared to the left ankle around the end of the 
medial malleolus.  The examiner's diagnosis was history of 
sprain of right ankle, lateral collateral ligament, with 
persistent symptoms.  X-rays demonstrated arthritic changes.  
The radiographic report stated its impressions as 
developmental variation vs. prior posterior distal tibial 
fracture for which historic correlation is needed; no 
remarkable post-traumatic deformity overall at present; ankle 
mortise intact; and some early osteoarthritic changes and 
early heel spurring.

The veteran underwent an additional examination in February 
2003.  X-ray examination revealed that the veteran had 
basically well-maintained ankle joints and knee joints in 
spite of weightbearing.  There was no evidence of swelling 
upon examination; localized tenderness; or limitation of 
motion in either ankle.  Accordingly, the examiner ordered an 
MRI.  After reviewing the MRIs the examiner asserted that the 
right knee had some signs of early osteoarthritic changes and 
that the left knee showed several significant problems.  The 
examiner concluded that there is no medical evidence that 
"disease in one knee causes disease in the opposite knee.  
There is ample evidence, however, which documents the fact 
that disease in one knee definitely does not affect the 
opposite knee."  The examiner also submitted an addendum in 
May 2003.  He asserted that upon review of the medical 
literature, he was unable to find a single article in the 
publications listed by the National Institute of Health (NIH) 
which mentioned a connection between pain in a knee as a 
cause for chronic lower back pain.  The medical literature 
also does not support the idea that a pain in one knee causes 
disability in the other knee. The examiner concluded that in 
the veteran's case the service connected left knee disability 
had no effect whatsoever on the right knee.  Finally, for the 
same reasons, he asserted that the service-connected left 
knee did not aggravate or cause any disability in the right 
ankle.  "The mere fact that the appellant mentions all of 
these sites as being caused by the pain in the left knee 
makes the whole thing obviously not possible.  The medical 
literature and my own personal experience support the 
evidence that the left knee disability did not cause nor 
aggravate low back pain, did not cause or aggravate the right 
knee disability and did not cause or aggravate the right 
ankle disability."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a right 
ankle disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
Board acknowledges the veteran's contention that he twisted 
his ankle in service and that his service connected left knee 
disability aggravated his condition.  However, there is no 
evidence in record of an in-service injury to the right ankle 
or complaints of a right ankle disorder.  Moreover, there is 
no medical evidence to the effect that a left knee disability 
aggravates a right ankle disorder.  Medical diagnoses and 
matters of medical etiology involve questions that are beyond 
the range of common experience and common knowledge and 
require the special knowledge and experience of a trained 
medical professional.  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the appeal is denied.

2.  Low Back

Taking into account all of the evidence of record, the Board 
finds that service connection is not warranted for a low back 
disorder, as being directly related to service or as 
secondary to a service-connected left knee disability.  The 
Board notes that service medical records do reveal complaints 
of back pain from March to August 1969 due to an injury 
sustained in Germany.  However, the pain was in the 
midsection of the back and the examiner's impression in April 
1969 was that it was due to a muscle spasm.  April 1969 x-
rays showed spondylolysis involving the pars interarticularis 
of L-5 on both side.  There was also first-degree 
spondylolisthesis with anterior slipping of L-5 on S-1.  The 
veteran also re-injured his back in August 1969; marked 
tenderness was found over the coccyx.  In December 1969 the 
veteran was found medically qualified for duty with 
limitations due to his chronic low back pain.  
Notwithstanding, in a May 1970 ETS physical the veteran 
stated that he had consulted for minor back sprains, however, 
the examiner affirmed that the veteran's back was ok now.  

Moreover, upon review of the medical evidence of record, the 
Board finds that there is no evidence of a low back condition 
that is attributable to service or a service connected 
disability.  Although the veteran does have current 
complaints of low back there is no nexus attributing it to an 
in-service incident or to aggravation from his service- 
connected left knee condition.  The medical evidence supports 
the contention that the veteran's back condition is 
degenerative in nature.  An October 1996 report revealed 
degenerative joint disease of disc space L5-S1 but no 
compression fracture or spondylolisthesis.  January 1997 
reports revealed grade I anterolisthesis of L5 on S1 with 
mild to moderate to severe degenerative disc disease.  There 
was mild bilateral neurofemoral narrowing at that level but 
no significant spinal stenosis.  December 1999 radiographic 
reports related that there was no evidence of an acute 
fracture of the lumbar spine. there was grade I 
anterolisthesis of L5 on S1; associated end plate 
degeneration (type II) of the inferior end plate of L5; and 
associated disc space narrowing of the L5/S1 intervertebral 
disc as seen on the sagittal view.  October 2002 radiographic 
reports revealed that there is no abnormality from the 
thoracolumbar junction through the levels of L4-5.  At L5-S1, 
there was grade on anterolisthesis with associated extensive 
endplate irregularity and disc space narrowing.  Bilateral 
pars defects were present at L5, however, soft tissues about 
the lumbar spine demonstrated no significant abnormality.  
There was no evidence of fracture or acute pathology. 
Accordingly, an August 1997 rating decision denied service 
connection for a low back pain because the evidence did not 
show that the veteran's condition was related to service or 
related to his left knee disability.  

The veteran presented for an October 1998 VA examination.  
Upon examination, the veteran's lower back was normal in 
appearance; there was no swelling, erythema or tenderness on 
palpation.  The lateral, forward and backwards movements of 
the trunk and lumbosacral spine were within normal limits did 
not produce pain.  The examiner's diagnosis was more likely 
than not related to degenerative arthritis of the back.

The veteran underwent an additional examination in February 
2003.  There was no limitation of motion of his back.  There 
was tenderness in the lumbosacral junction posteriorly.  The 
examiner asserted that the aforementioned findings were 
consistent with the diagnosis of spondylolisthesis.  Straight 
leg raising test was normal and there was no weakness and no 
sensory loss.  Tendon reflexes were also normal.  In a May 
2003 addendum the examiner asserted that upon review of the 
medical literature, he was unable to find a single article in 
the publications listed by the National Institute of Health 
(NIH) which mentioned a connection between pain in a knee as 
a cause for chronic lower back pain.  Additionally, the 
examiner related that he has examined several patients a year 
who go on to have total knee replacements because of severe 
osteoarthritis of the knee joint, but none have complained of 
back pain.  Therefore, the connection between the two has to 
be considered to be most unlikely.  The examiner also 
emphasized that the "mere fact that the appellant mentions 
all of these sites as being caused buy the pain in the left 
knee makes the whole thing obviously not possible.  The 
medical literature and my own personal experience support the 
evidence that the left knee disability did not cause nor 
aggravate low back pain, did not cause or aggravate the right 
knee disability and did not cause or aggravate the right 
ankle disability."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a low 
back disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
Board acknowledges the veteran's contention that his service 
connected left knee disability aggravated his lower back.  
However, there is no medical evidence to this effect.  
Medical diagnoses and matters of medical etiology involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained medical professional.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit, 5 Vet. at 93; Espiritu, 2 Vet. App. at 495.  
Accordingly, the appeal is denied.



3.  Right Knee 

Taking into account all of the evidence of record, the Board 
finds that service connection is not warranted for a right 
knee disorder, as being directly related to service or as 
secondary to a service-connected left knee disability.  The 
veteran's service medical records are completely negative for 
treatment for a right knee condition.  Additionally, post-
service medical records are negative for treatment of a right 
knee disorder.  The veteran did not present complaints of 
right knee disorder until he filed his claim for service 
connection for a right ankle disorder in February 1997.  
Thus, the veteran's service medical records do not indicate, 
and the veteran does not contend, that a chronic right knee 
disorder was incurred during service.  Therefore, there is no 
medical of evidence that links the veteran's any right knee 
disorder directly to his period of active service.

The Board now addresses the veteran's contention that any 
current right knee disorder should be service connected 
because it is secondary to his service-connected left knee 
disability.  The veteran presented for an October 1998 VA 
examination.  Upon examination, the knees appeared normal and 
there was no evidence of knee effusion, malformation , 
tenderness, redness or erythema.  Additionally, the knees 
extended and flexed normally. October 1998 radiographic 
reports of the right knee revealed at most minimal 
degenerative changes in the right knee with no evidence of 
acute fracture and no effusion.  Medial and lateral 
compartment spaces were maintained and there was a very tiny 
osteophyte notes at the superior aspect of the femoral 
condyle. 

The veteran underwent an additional VA examination in 
February 2003.  X-ray examination revealed that the veteran 
had basically well-maintained ankle joints and knee joints, 
in spite of weightbearing.  The examiner examined both knees 
and found that there was no fluid or instability.  There was 
medial joint tenderness and he was positive for McMurray 
signs in both knees.  Accordingly, the examiner ordered an 
MRI.  After reviewing the MRI, he asserted that the right 
knee had some signs of early osteoarthritic changes and that 
the left knee showed several significant problems.  The 
examiner concluded that there was no medical evidence that 
"disease in one knee causes disease in the opposite knee.  
There is ample evidence, however, which documents the fact 
that disease in one knee definitely does not affect the 
opposite knee."  The examiner also submitted an addendum in 
May 2003.  As to the veteran's claim of service connection 
for a right knee disability secondary to his service 
connected left knee disorder the examiner asserted that it 
was unlikely that the veteran's right knee disorder was 
aggravated by the service connected left knee disability.  
The examiner emphasized that there is no medical connection 
anywhere in the medical literature that talks about a disease 
in one knee affecting the disease in the other knee by 
aggravating the condition of the opposite joint, thereby 
making that condition worse.  Moreover, the medical 
literature also does not support the idea that a pain in one 
knee causes disability in the other knee.  The examiner 
asserted that upon review of the medical literature and the 
personal experiences, which he has had with patients who 
undergo total knee replacement, there was not a single 
patient who ever claimed that the need for the total knee 
replacement on one side caused the same condition on the 
opposite side.  The examiner concluded that in the veteran's 
case the service-connected left knee disability had no effect 
whatsoever on the right knee.  The examiner also asserted 
that the mere fact that the veteran mentioned all of these 
sites as being caused by the left knee "makes the whole 
thing obviously not possible."  The examiner again 
concluded, "the medical literature and my own personal 
experience support the evidence that the left knee disability 
did not cause nor aggravate low back pain, did not cause or 
aggravate the right knee disability and did not cause or 
aggravate the right ankle disability."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a right 
knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The 
Board acknowledges the veteran's contention that his service 
connected left knee disability aggravated his right knee.  
However, there is no medical evidence to the effect that the 
left knee disability aggravated his right knee.  Medical 
diagnoses and matters of medical etiology involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit, 5 Vet. 
at 93; Espiritu, 2 Vet. App. at 495.  Accordingly, the appeal 
is denied.


ORDER


An increased disability rating for a left knee disability, 
currently rated with a combined evaluation of 40 percent 
disabling; 30 percent for left knee disability and 10 percent 
for degenerative joint disease, left knee, including an 
extra-schedular rating is denied.

Service connection for a right ankle disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



